Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 4-5, 7-9, 17-19, 22-24, 27, 30-31 and 33-38 are pending.
Claims 8-9, 19, 22-24, 27, 30-31 and 35-38 are withdrawn.
Claims 1, 4-5, 7, 17-18 and 33-34 are examined.
Claims 1, 4-5, 7 and 17 have been amended by the applicant in the claim set filed 6/28/2022 .

Withdrawn rejections
	The rejection of claims 2-5 and 7 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 1-7, 16-18 and 33-34 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the applicant. 

Claim Rejections - 35 USC § 112
Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7, 17-18 and 33-34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to any chimeric protein with any polypeptide sequence comprising any recognition element, any linker and any lysis element, any composition or expression vector comprising said chimeric protein, methods of treating plants by applying said chimeric protein or said composition to a plant and wherein the chimeric protein has at least 80% identity to SEQ ID NO: 4.  The claims are also drawn to a method of enhancing resistance to bacterial diseases in plants comprising transforming a cell with a chimeric protein comprising any thionin or pro-thionin.
In contrast, the specification only describes the identification of particular element sequences as full-length sequences.  There are no working examples reduced to practice.  In the absence of working examples, Applicants must at least describe the structural features that are required for the claimed function.  Although the specification describes some optimized sequences for subtilisin, thionin proteins, and BPI/LBP domains, it is not clear what sequence elements are required to be considered a “recognition element” and a “lysis element” within the context of the claims as currently written.  The specification does not describe these other than by way of illustration of 4 specific examples in Figure 4.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that:
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.
	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the full scope of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.
Therefore, claims 1, 4-5, 7, 17-18 and 33-34 fail to comply with the written description requirement.
Applicant’s arguments regarding 35 USC 112(a) 
	The applicant notes that the amended claims recite the chimeric protein and constituents thereof are from plants. The applicant argues that the Specification discloses multiple chimeric proteins within the scope of the claims and provides test results demonstrating reduction to practice of the claimed proteins and therefore satisfies the written description requirement.
This argument has been fully considered but it is not persuasive. The examiner acknowledges the amendment which has narrowed the scope of the claims to the chimeric protein and constituent elements being from plants. Although the specification describes some optimized sequences for subtilisin, thionin proteins, and BPI/LBP domains, it is not clear what sequence elements are required to be considered a “recognition element” and a “lysis element” within the context of the claims as currently written.  The specification does not describe these other than by way of illustration of 4 specific examples in Figure 4. The claimed invention includes a method of enhancing resistance to bacterial diseases in plants comprising transforming a cell with a chimeric protein comprising any thionin or pro-thionin. The specification only describes the identification of particular element sequences as full-length sequences which does not encompass working examples reduced to practice.  The applicant is required to provide written description of either a sample of species representative of the full scope of the claimed genus or a structure which confers the claimed function. Presently the independent claim includes any chimeric protein comprising a recognition element and a lysis element connected by a linker wherein the recognition element binds to a pathogen and has a subtilisin or a BPI/LBP, the lysis element comprises a thionin from a plant and the linker is an amino acid sequence of 1-50 residues in length. To satisfy the description requirement, this broad genus would require either samples which adequately represent all chimeric proteins comprising a recognition element comprising a subtilisin or BPI/LBP, lysis element comprising a thionin and linked from 1-50 amino acids in length. Otherwise the applicant would be required to describe structures of each that would ensure variability elsewhere in the structure would not preclude the claimed function. The dependent claim 4 is also inclusive of a genus which requires description of a sample representative of the full scope of the claimed genus or a structure which would confer the claimed function.  The claim includes 80% identity to SEQ ID NO: 4 would allow for as many as 61 residues to be modified anywhere in SEQ ID NO: 4. In order to have adequately provided written description commensurate in scope with this claim, a representative number of species would need to be provided which demonstrates that as many as 61 residues anywhere in SEQ ID NO: 4 may be modified while maintaining the claimed function.

Closest prior art
The closest prior art is Gupta (US Pub. No. 20050257285), which was discussed in the rejection under 35 USC 102(a)(1) as disclosing a chimeric antimicrobial protein with a recognition domain fused to a linker between 2 and 20 amino acids with a lysis domain (see claims 1-9) an expression vector (see claim 8 specifically) wherein Agrobacterium is an embodiment [0182], a method of inhibiting Pierce’s disease caused by Xylella fastidiosa by treating a plant with said chimeric protein (see claims 18 and 19). Gupta had previously applied as prior art because the term “homology” was indefinite, allowing sequences with <80% identity to be anticipatory. The closest sequence of Gupta is SEQ ID NO: 7, which shares 49% identity with instant SEQ ID NO: 4. See alignment below.

    PNG
    media_image1.png
    201
    857
    media_image1.png
    Greyscale

Conclusion
Claims 1, 4-5, 7, 17-18 and 33-34 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663